 


110 HR 3832 IH: U.S. and Costa Rica Trade Cooperation Act
U.S. House of Representatives
2007-10-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 3832 
IN THE HOUSE OF REPRESENTATIVES 
 
October 15, 2007 
Mr. Grijalva (for himself and Ms. Linda T. Sánchez of California) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To clarify and extend the commitment of the United States to pursue economic cooperation with Costa Rica and other nations in the Caribbean Basin, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the U.S. and Costa Rica Trade Cooperation Act. 
2.FindingsCongress finds the following: 
(1)The United States and Costa Rica have a strong economic relationship built on mutual trust and respect for each other’s laws and political systems. 
(2)It is the sovereign decision of Costa Ricans whether or not to ratify the Central American Free Trade Agreement (CAFTA) in their historic popular referendum. 
(3)The United States will fully respect whatever decision the Costa Rican people make on the CAFTA referendum. 
(4)It is the official position of the United States that no entity of the U.S. Government be allowed to interfere in Costa Rica’s referendum on the Central American Free Trade Agreement (CAFTA). 
(5)Almost all of Costa Rica’s duty free U.S. market access is already permanent under U.S. law. 
(6)The Constitution clearly provides Congress with the responsibility of establishing U.S. trade policy. The statements made by United States Trade Representative Susan Schwab on October 4, 2007, regarding the U.S. trade relationship with Costa Rica do not reflect U.S. trade policy. 
(7)Regardless of the outcome of the historic referendum on whether or not to ratify the Central American Free Trade Agreement (CAFTA), the U.S. will continue to extend all current trade benefits to Costa Rica. 
3.Extension of temporary provision to provide additional trade benefits to certain beneficiary countries under the caribbean basin economic recovery actSection 213(b) of the Caribbean Basin Economic Recovery Act (19 U.S.C. 2703(b)) is amended— 
(1)in subclauses (II)(cc) and (IV)(dd) of paragraph (2)(A)(3)(iii), by striking through September 30, 2008 each place it appears; and 
(2)in paragraph (5)(D), by striking ends on the earlier of and all that follows through the date on which and inserting ends on the date on which.  
 
